Citation Nr: 0803080	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  98-19 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the veteran's injuries sustained in a motor vehicle 
accident on March [redacted], 1977, were incurred in the line of 
duty.


REPRESENTATION

Appellant represented by:	Helen Kelly, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, JH, CW, LB, JC, JB, and MB


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to March 
1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a decision rendered in May 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In a June 2000 decision, the Board determined that new and 
material evidence had been received and reopened the 
veteran's claim of whether the injuries he sustained in a 
motor vehicle accident on March [redacted], 1977, were incurred in 
the line of duty.  It then remanded the case for further 
development.  The case was again remanded in November 2001 
for additional development.  In January 2003, the Board 
issued a decision denying the veteran's claim.  The veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In March 2004, the veteran and 
the Secretary for VA (parties) filed a motion to vacate the 
January 2003 decision and remand the claim.  The parties 
determined that the Board had made an improper factual 
determination regarding its inability to change the service 
department finding that the veteran was in an unauthorized 
status at the time of the accident.  The Court granted the 
motion that same month.  

In September 2004, the Board remanded the claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).

The veteran has had hearings with two Veterans Law Judges in 
connection with this appeal.  In such circumstance a panel of 
three judges must sign the decision, which must include the 
Veterans Law Judges who had hearings with the veteran.  See 
38 C.F.R. § 20.707 (2007).

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran was in an unauthorized absence status at the 
time of the March [redacted], 1977, motor vehicle accident.

3.  The veteran's absence materially interfered with the 
performance of military duties.


CONCLUSION OF LAW

The injuries sustained in the March [redacted], 1977, motor vehicle 
accident were not incurred in the line of duty.  38 U.S.C.A. 
§§ 105, 1131, 5107 (West 2002); 38 C.F.R. § 3.1(m), 3.102 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, VCAA notice (sent in February 2002 and January 
2005) was provided after consideration of the issue on 
appeal.  In the present case, the unfavorable decision that 
is the basis of this appeal was already decided and appealed 
prior to the enactment of the current section 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  This was completed 
by the issuance of the February 2002 and January 2005 letters 
and the subsequent issuance of the September 2002 and August 
2006 supplemental statements of the case.  

These letters, however, failed to inform the veteran of the 
evidence necessary to substantiate his specific claim of 
whether his injuries sustained in a motor vehicle accident on 
March [redacted], 1977, were incurred in the line of duty.  The Board 
finds that the veteran has not been prejudiced by such.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  It is clear from 
the testimony and statements provided by the veteran that he 
is fully aware of the type of evidence needed to substantiate 
his claim-here, that his injuries were incurred in the line 
of duty and not during a period of an unauthorized absence.  
This shows he has actual knowledge of the evidence necessary 
to substantiate the claim.  The letters informed the veteran 
of what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
This letter also did not inform him of how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations, see Dingess, 
supra.; however, the Board finds that the veteran has not 
been prejudiced by this, see Bernard, 4 Vet. App. 384.  Since 
service connection is not being awarded in this decision, 
neither an evaluation nor effective date is being assigned, 
and such issues are not relevant to the veteran's claim.

VA has not provided the veteran with an examination in 
connection with his claim, as this issue would not warrant an 
examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, the issue of whether the veteran's injuries 
were incurred in the line of duty does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A) - (C) (2007).

In a February 2002 letter, the veteran's attorney requested 
attendance records from Golf and the Military Police 
Companies at Camp Lejeune.  In a March 2002 letter, the 
attorney requested that Marine Corps records be obtained via 
subpoena.  Such records are available by statute.  See 
38 U.S.C.A. § 5106 (West 2002).  The veteran's personnel 
records in the claims file contain information on his 
attendance or duty status at the time of the inservice 
injury.  Therefore, the attendance records are already in the 
claims file and further records do not need to be requested.  
The attorney has also requested the identities of all other 
Marines in Golf and the Military Police Companies at Camp 
Lejeune be identified so that they could be contacted.  
However, the requested records are from a time approximately 
25 years ago when the individuals were on active duty and 
thus will be of little value in identifying their current 
whereabouts.  This request for records amounts to a fishing 
expedition for possible evidence and is beyond the duty to 
assist in developing a claim.  See Gobber v. Derwinski, 2 
Vet. App. 470 (1992).  Additionally, such action could 
violate the privacy interests of the former service members.  
See 38 C.F.R. § 1.500(a) (2007).  Therefore, the Board will 
decline the attorney's request to obtain additional service 
department records to identify additional former service 
members.

The veteran has requested that records before the Board of 
Correction of Naval Records be obtained.  Such records were 
received at the RO in July 2002.  The claims file also 
contains the veteran's service personnel records and records 
related to the line of duty investigation and determination 
made by the Marine Corps.  The veteran and his attorney have 
provided affidavits in support of this claim.  The veteran 
has not identified specific additional relevant evidence of 
probative value that has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 
(2007).  

II.  Factual background

The veteran was a Sergeant in the Marine Corps assigned to 
Camp Lejeune, North Carolina.  In a statement that was part 
of a Marine Corps line of duty investigation, the veteran 
indicated that he was granted liberty from 11:00 P.M. on 
Thursday, March 10, 1977, to 2:00 P.M. on Monday, March 14, 
1977, and that he borrowed a friend's car to travel to his 
home town in Mississippi.  He indicated that he intended to 
return the car when he returned from liberty, but that there 
was a possibility that he would have to stay longer.  The 
veteran stated that at 9:00 A.M. on Monday, March 14, 1977, 
he called Master Sergeant (MSGT) L at Camp Lejeune to tell 
him he was having problems getting back to base due to a 
"bill" that he had at Camp Lejeune.  He stated that MSGT L 
had promised him leave in the past and had told him that if 
he (the veteran) ever wanted leave, he (MSGT L) would grant 
it.  The veteran stated that he asked MSGT L if he could get 
some leave and that MSGT L told him there was and asked him 
how much leave he had "on the books."  He stated MSGT L 
asked how much leave the veteran wanted to take, and that he 
(the veteran) requested 10 to 12 days.  The veteran stated 
that MSGT L stated he would get it "fixed up" with the 
First Sergeant and "there should be no problem."  The 
veteran stated he felt he had 12 days of leave "if it took 
that long."  He noted that since he believed he had been 
granted leave, he did not feel he had to call back.  

On Friday, March [redacted], 1977, the veteran was in an automobile 
accident at approximately 11:00 P.M.  He was seen at the 
emergency room of the Naval Regional Medical Center at 
Millington, Tennessee, at 1:50 A.M. on March 26, 1977.  He 
was then transferred to the VA Hospital in Memphis, 
Tennessee.  A March 31, 1977, record from the VA Hospital at 
Memphis, Tennessee, notes the veteran was in an accident 
shortly before admission on March 26, 1977.  The VA record 
notes the veteran had a fracture dislocation of C6 on C7 and 
that he remained quadriplegic.

The administrative remarks of the service records show that a 
telephone call to next of kin was attempted on March 18, 
1977, concerning the unauthorized absence status of the 
veteran.  The administrative remarks show that on March 21, 
1977, a 48-hour unauthorized absence letter was sent to the 
veteran's next of kin.  The record of offenses and 
punishments show the veteran in an unauthorized absence 
status beginning 8:00 A.M. on March 17, 1977.  A March 21, 
1977, letter from the Commanding Officer to the Commandant of 
the Marine Corps indicated that the veteran had placed 
himself in an unauthorized absence status as of 8:00 A.M. on 
March 17, 1977.  A March 21, 1977, Unit Diary entry lists the 
veteran's name and social security number.  The subject of 
the entry is not legible, and an attempt to obtain a better 
copy of this document was unsuccessful.  

In a May 1977 statement from MSGT L, he stated the veteran 
was granted weekend liberty from March 10, 1977, to 2:00 P.M. 
on March 14, 1977.  He stated that at 2:00 P.M. on Monday, 
March 14, 1977, he was informed that the veteran had called 
and stated he was in Tennessee and was having some 
difficulties in returning to Camp Lejeune.  He stated that at 
6:00 P.M. the next day (March 15, 1977), he received a long-
distance call from the veteran in which the veteran stated he 
was having problems with a bill he owed and requested an 
additional day of liberty.  MSGT L stated he informed the 
veteran that it was "impossible" to extend his weekend 
liberty and that if the veteran had a problem which would 
prevent him from getting back to Camp Lejeune by March 16, 
1977, he was to call the company First Sergeant by 10:00 A.M. 
on March 16, 1977, and explain the situation to him.  MSGT L 
stated that prior to ending the conversation with the 
veteran, he informed the veteran that he was not extending 
his liberty by the telephone conversation and was to return 
to Camp Lejeune immediately.  He concluded the statement by 
pointing out that this was the only communication he had with 
the veteran regarding his absence.  A November 1977 statement 
from MSGT L indicates he reviewed the May 1977 statement and 
concluded it was correct.

A May 1977 statement from Lance Corporal H. indicates the 
veteran was to use his car for one night and that the veteran 
did not have permission to take the car to Tennessee.

A November 1977 endorsement from the Commanding General of 
the Second Marine Division, Fleet Marine Force, to an 
investigation into the circumstances of the veteran's 
injuries shows that the finding that the veteran was in an 
unauthorized absence status was approved.  The endorsement 
shows that Section 0802d(1) of the Manual of the Judge 
Advocate General indicates that absences in excess of 24 
hours generally constitute material interference with the 
performance of military duties.  The endorsement found the 
veteran's injuries were not incurred in the line of duty.

The record of proceedings before a Physical Evaluation Board, 
dated in February 1978, shows the recommended finding was 
that disability was not incurred while entitled to basic pay 
and was incurred during a period of unauthorized absence.  In 
March 1978, the Department of the Navy Physical Review 
Council advised the Commandant of the Marine Corps that the 
veteran's disabilities were incurred during a period of 
unauthorized absence.

The DD Form 214 shows the veteran was discharged on March 29, 
1978.  There were eight days of time lost from March 17, 
1977, to March 24, 1977.

In a VA Form 1-9, Appeal to the Board, received in January 
1979, the veteran reiterated that he had called his superior 
on March 14, 1977, to request extended leave and that his 
superior told him he would take care of it with the First 
Sergeant.  The veteran stated he was to report back on March 
27, 1977.  

A June 1990 statement from LB indicates he and the veteran 
left Camp Lejeune on a 96-hour pass sometime before June 1978 
and that upon his returning to the base, he was told the 
veteran had called in and had received leave time.  He later 
heard that the veteran had been in an accident.

A November 1991 statement from the veteran's aunt, JB, 
indicates the veteran made a phone call from her home to Camp 
Lejeune and that the veteran understood he had been given 
leave until March 27, 1977.  A November 1991 statement from 
the veteran's mother indicates the veteran had talked with 
MSGT L and had been granted additional leave to return on 
March 27, 1977.  A December 1991 statement from an individual 
who claimed he was with the veteran when the veteran called 
MSGT L indicated that the veteran was under the impression he 
had been granted additional leave and intended to go back on 
March 26, 1977.  In a January 1992 statement, a person who 
was contacted by the veteran concerning financing a car 
indicated the veteran told him he had to return to camp on 
March 27, 1977.  These statements were received in January 
1992.

The veteran presented testimony at a personal hearing at the 
RO in January 1993.  He testified that he was having problems 
with his car at Camp Lejeune and that he had failed to make 
payments on the car due to a dispute with the person from 
whom he bought the car.  He stated that his captain had been 
informed of the veteran not paying and had told the veteran 
that he needed to take care of this.  The veteran stated he 
went home on weekend liberty and that his step-father had 
offered to help him get the car refinanced and recommended to 
the veteran that he should see if he could get some leave so 
that this could happen.  The veteran testified he called MSGT 
L on Sunday, March 13, 1977, from his aunt's house and 
relayed the facts to him.  He stated that MSGT L asked him 
how much leave he had on the books, which was 15 days.  The 
veteran stated MSGT L asked him how many days he needed, to 
which the veteran responded from 10 to 12 days.  He testified 
that MSGT L said he could take that much time and that he 
(MSGT L) would take care of this with the veteran's First 
Sergeant.  The veteran indicated that he thought he was on 
leave for 12 days.  He noted that he stayed around his 
parents' place and "did some farm work."  The veteran was 
asked if he had requested leave over the phone previously, to 
which he responded yes.  He stated he had been on leave for 
30 days and called in to ask for five more days, which he was 
granted.  The veteran stated this occurred in 1975.  

The veteran testified that when the investigation was going 
on regarding his accident, he was on medication for pain.  He 
was asked if he was under the influence of medication when 
discussing the facts of the investigation, to which he 
responded yes.  The implication was that if any of the facts 
were different back then than they were now, it was due to 
the drugs, which may have made the veteran misstate the 
facts.  The veteran's representative asked about the 
veteran's allegation of having called MSGT L on Monday, but 
now testified that he had called on Sunday.  The veteran 
stated he felt that the in-service statement that he had 
called MSGT L on Monday was in error.

The veteran testified that at no time did anyone from the 
base contact him or his family to indicate the veteran was 
absent without leave (AWOL).  He also noted that the police 
had seen him several times and had not arrested him for being 
on AWOL.  The veteran stated that MSGT L's statement 
regarding their conversation was not true.  He noted that 
MSGT L's statement was not sworn.  

The veteran's cousin, JB, testified that she recalled being 
in a room on a Sunday with the veteran when he made a phone 
call saying he needed some time.

The veteran presented testimony before a member of the Board 
in September 1993.  His testimony was essentially identical 
to that he provided at the RO hearing in January 1993.  The 
veteran stated he knew he called MSGT L on a Sunday because 
he had been playing cards on that day.  The veteran testified 
that he had an automobile accident on the evening of March 
[redacted], 1977, which left him a quadriplegic.  The veteran 
indicated he contacted MSGT L following service in 
approximately 1982 and that MSGT L told him that they would 
get this straightened out, but that he never heard back from 
MSGT L.  He stated that they spoke on a couple of more 
occasions regarding getting this "straightened out," but 
that eventually MSGT L would not cooperate with him or his 
attorney.

In an October 1996 statement from JLC, a person who served 
with the veteran until December 1976, he indicated he had 
called the veteran's unit on March 15, 1977, and was told the 
veteran was on leave "until March 24, 1977."  (Bold added.)  
In an April 1997 statement from HH, an individual who also 
served with the veteran, he stated he was present when the 
veteran talked with MSGT L (he was in the vicinity where MSGT 
L was at the time of the phone call) and heard MSGT L tell 
the veteran to take whatever time he needed, and that it 
would be worked out.  He stated he recalled MSGT L mentioning 
10 to 12 days.  He also recalled MSGT L stating at a later 
time that the veteran had called in and had been given 
additional leave.  HH noted it was common for someone who was 
home on leave and wanted additional leave to call in and be 
granted that leave and to sign the paperwork when they 
returned to the base.  He stated he had done this on more 
than one occasion.  He concluded he knew the veteran well and 
that the veteran was responsible and not someone who would 
not return to his duty station when told to do so.  In an 
April 1997 statement from CW, another individual who had 
served with the veteran, he stated he understood "in the 
Unit" that the veteran had been granted additional leave and 
that no mention was made of the veteran being AWOL.  He also 
stated that it was common for someone who was home on leave 
and wanted additional time to call in and be granted that 
leave and could sign the paperwork when they returned.  CW 
concluded that had the veteran been told to come back, he 
would have come back.  

In a May 1998 corrected affidavit, JLC indicated he had 
called "around or on March 15, 1977," and was told the 
veteran was on leave until "March 27, 1977."  (Bold in 
original.)

The veteran and other persons presented testimony at a 
hearing at the RO in May 1998.  JH testified that he was 
present on a Sunday when the veteran called and MSGT L told 
him to take as many days as he needed.  CW testified that 
there was no mention of the veteran being AWOL.  LB testified 
that he was the duty noncommissioned officer of Golf Company 
at the time the veteran had the accident.  He indicated he 
called the Military Police Company, where the veteran was 
attached, and was told the veteran was on leave with no 
mention of his being AWOL.  JC testified that he called to 
talk with a duty NCO in mid March 1977 but was told the 
veteran had gone home on leave and to call back.  He 
indicated when he later called back he was told the veteran 
had been killed in an automobile accident.  JB testified that 
she heard the veteran call in and ask for leave.  The 
veteran's mother, MB testified that she recalled the veteran 
indicating he was going to call and ask for leave.  The 
veteran testified that he talked with MSGT L and understood 
that he was allowed to take 10 to 12 days of leave that would 
expire on March 27.  The veteran indicated he believed a big 
injustice had occurred.

The veteran made applications to the Board for Correction of 
Naval Records for correction of his service records in August 
1994 and August 1995.  In August 1995 that Board indicated 
the veteran was in an unauthorized absence status when his 
injuries occurred.  The veteran again applied for a 
correction of his service records in April 1998.  In 
September 1998, the Board for Correction of Naval Records 
found that there was insufficient evidence submitted to 
establish that the veteran was not absent without authority 
on March [redacted], 1977.

The veteran, along with JH, presented testimony before one of 
the undersigned Veterans Law Judges in February 2000.  Again, 
his testimony was very similar to that which he had provided 
in 1993 both at the RO and the Board and in 1998 at the RO.  
The veteran testified that he was on a liberty pass from 
March 10th to the 14th and that he called in on Sunday, March 
13th to request additional leave time.  He indicated that in 
earlier testimony, he had stated he called in on a Monday but 
this was at a time he was hospitalized and receiving 
medication.  He stated that when he called, MSGT L advised 
him it was okay to take 10-12 days leave.  He indicated that 
he believed he was on leave at the time of the accident on 
March [redacted].  The veteran noted he had done this before-
received additional leave over the phone.  He testified that 
he contacted MSGT L after service and was told there was a 
misunderstanding but that nothing ever happened.  He later 
indicated the MSGT later would not talk with him.

JH testified that he was present when the veteran called and 
MSGT L told the veteran to take the time he needed.  He 
indicated that it was his understanding that the veteran was 
given a leave extension and that at a later formation, MSGT L 
indicated the veteran was on leave.

In August 2007, the veteran, JH, and JC provided testimony 
before one of the undersigned Veterans Law Judges.  The 
veteran's testimony is essentially identical to the testimony 
he provided at the prior RO and Board hearings.  The veteran 
testified he had been pursuing his claim since he was 
discharged from service in March 1978.  He was asked if his 
story had changed since that time, and he answered no.  He 
relayed the story about asking MSGT L for 10 to 12 days and 
feeling like he was granted such leave request.  He noted he 
had requested additional leave over the phone previously, 
which request had been granted.  The veteran stated he had 
tried to contact MSGT L, who had made himself unavailable to 
the veteran.  He expressed frustration over why his DD Form 
214 showed he was charged with eight days of AWOL when he had 
been gone for 11 days at the time of the accident.  

JH stated he was the veteran's roommate and described the 
veteran as an outstanding Marine.  He testified that he was 
in the vicinity when MSGT L took the call from the veteran.  
He stated he could hear MSGT L's side of the conversation.  
He described it as "small talk."  JH then stated that he 
heard MSGT L say "10 or 12 days?" and then, "If you've got 
it on the books, no problem."  He stated he concluded that 
the conversation was about leave extension.  JH indicated 
that MSGT L then told the veteran to come see him when he got 
back.  He noted that requests like this over the phone were 
not uncommon.  JH stated that MSGT L later told him (JH) that 
the veteran had been in an accident while on leave and was 
killed.  JH testified that they were part of a tight-knit 
company and that at no time were there allegations that the 
veteran had been on unauthorized leave.  He discussed there 
being a log book that would have shown that the veteran had 
called and that no one had been able to find the book. 

JC stated that he and the veteran had served together in 
Southeast Asia and how the veteran was an honest and 
straight-up individual.  He stated he was discharged from 
service in December 1976, which was prior to the veteran's 
accident.  He testified that he called the veteran around the 
27th of March of 1977 and was told that the veteran was 
deceased.  He described thinking the veteran was dead for 
decades and did not believe it when the veteran contacted him 
in 1993 or 1994.  

III.  Law & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in active service.  38 U.S.C.A. § 1131 (West 2002).

An injury incurred during active military, naval, or air 
service will be deemed to have been incurred in the line of 
duty and not the result of the veteran's own misconduct when 
the person on whose account benefits are claimed was, at the 
time the injury was suffered or disease contracted, in active 
military, naval, or air service, whether on active duty or on 
authorized leave, unless such injury or disease was a result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  A service department finding that injury, disease or 
death occurred in line of duty will be binding on VA unless 
it is patently inconsistent with the requirements of laws 
administered by the Department of Veterans Affairs.  The 
requirement for line of duty will not be met if at the time 
the injury was suffered or disease contracted the person on 
whose account benefits are claimed was avoiding duty by 
deserting the service or by absenting himself without leave 
materially interfering with the performance of military 
duties.  38 U.S.C.A. § 105(a), (b) (West 2002); 38 C.F.R. 
§ 3.1(m) (2007).

The Board has thoroughly and sympathetically reviewed the 
evidence of record and finds that the preponderance of the 
evidence is against a finding that the veteran's injuries in 
the March [redacted], 1977, automobile accident were incurred in the 
line of duty.  Specifically, the Board finds that the veteran 
had absented himself without leave, which materially 
interfered with the performance of his military duties.  The 
reasons follow.

As stated above, under the provisions of 38 U.S.C.A. § 
105(b), the requirements for line of duty will not met at the 
time of injury if the veteran was avoiding duty by deserting 
the service or by absenting himself without leave materially 
interfering with the performance of military duties.  It is 
undisputed that the Marine Corps considered the veteran to be 
in an unauthorized absence status beginning on March 17, 
1977, as multiple documents created prior to the March [redacted], 
1971, accident showed this finding.  It cannot be stated that 
documents were created after-the-fact to prevent the 
veteran's injuries from being determined to be in the line of 
duty.  The Board has no reason to question the documentation 
shown in the service records that the veteran was officially 
determined to be in an unauthorized absence as of March 17, 
1977.

The veteran's DD Form 214 shows eight days of time lost from 
March 17 to 24, 1977.  The accident occurred on the evening 
of March [redacted], 1977.  While the veteran has argued that the DD 
Form 214 does not show March [redacted], 1977, as being one of the 
days involving "time lost" and that such would indicate the 
injury was incurred in the line of duty, the Board does not 
find such argument persuasive.  The evidence does not show 
that the veteran was returned to military control or that his 
unauthorized absence status had been terminated at the time 
of the accident.  In fact, the line of duty investigation 
determined that the veteran was still on an unauthorized 
absence at the time of the accident.  Additionally, on March 
[redacted], 1977, after the Marine Corps had neither seen nor heard 
from the veteran (or had been able to contact his next of 
kin) since March 15, 1977, the veteran's status was now 
accounted for, as he was hospitalized following the accident.  
This would explain why the "time lost" on his DD Form 214 
had stopped as of March 24, 1977.

The Board has thoroughly reviewed the veteran's testimony at 
multiple hearings before the RO and the Board, the testimony 
of persons who appeared at these hearings and testified on 
the veteran's behalf, affidavits, and the arguments presented 
by both the veteran and his representative and finds that the 
veteran has not provided evidence that he was on authorized 
leave at the time of his accident.  At the time of the 
incident in question, the veteran stated he had contacted 
MSGT L on Monday, March 14, 1977, at approximately 9:00 A.M. 
(he was due back on base at 2:00 P.M. that same day) to ask 
for leave.  He claims that MSGT L granted him an additional 
10 to 12 days of leave at that time.  The veteran now 
contends that he made a mistake in stating that he called 
MSGT L on Monday, March 14, 1977, and, instead, called on 
Sunday, March 13, 1977, to request the 10 to 12 days of 
leave.  It must be noted that this change of fact does not 
remotely change the Board's determination that the veteran 
had not been granted additional leave via a phone call.  
Regardless, the Board does not find the veteran's more recent 
testimony that he called on March 13, 1977, to be credible.  
The statement he made in service was made contemporaneously 
with the accident at issue and is entirely consistent with 
MSGT L's statement that the veteran first called on Monday, 
March 14, 1977.  The Board is aware that the veteran claims 
that he was on heavy medication at the time he made that 
statement, which affected his memory at that time.  Again, 
the statement he made at that time is essentially identical 
to that MSGT L made in his statement, and the Board finds no 
basis to question the accuracy of these identical facts.  

Even though the veteran has provided evidence that he 
believed he was on authorized leave at the time of the 
accident, and has provided statements and testimony from 
others who either believed the veteran had been granted leave 
or believed that the veteran was under the impression he had 
been granted leave, it does not change the fact that he had 
not, in fact, been granted additional leave by MSGT L.  There 
are too many service department documents that were created 
during the veteran's absence that corroborate the fact that 
the veteran had not been granted additional leave and was 
thus on an unauthorized absence at the time of the March [redacted], 
1977, accident.  For example, the administrative remarks of 
the service records show that a telephone call to next of kin 
was attempted on March 18, 1977, concerning the unauthorized 
absence status of the veteran, and there was no answer.  
These records also show that on March 21, 1977, a 48-hour 
unauthorized absence letter was sent to the veteran's next of 
kin.  A March 21, 1977, service record shows that the Marine 
Corps determined the veteran had placed himself in an 
unauthorized status as of 8:00 A.M. on March 17, 1977.  The 
Board accords these documents high probative value as they 
were created contemporaneously with the veteran's failure to 
return to the base by March 16, 1977.  

The veteran has made all sorts of arguments as to why MSGT 
L's statement is not accurate or is essentially a lie as to 
what transpired during that phone conversation between him 
and MSGT L.  For example, he has argued that MSGT L had 
reason to lie since he could get into trouble for having 
granted the veteran 10 to 12 days of leave over the phone.  
The Board does not find this argument to be persuasive.  MSGT 
L's statement is wholly consistent with the service records 
created contemporaneously with the veteran's absence and 
prior to the veteran's accident.  For example, MSGT L stated 
that he told the veteran when they spoke on Tuesday, March 
15, 1977, at approximately 6:00 P.M. that he could not extend 
the veteran's weekend liberty and that if the veteran could 
not get back to Camp Lejeune by Wednesday, March 16, 1977, he 
was to call the company First Sergeant on that day to explain 
the situation.  As described in the above paragraph, records 
show that a telephone call to next of kin was attempted on 
March 18, 1977, regarding the veteran's unauthorized absence.  
A letter was sent to the veteran's next of kin three days 
later.  A March 21, 1977, document shows that the veteran was 
determined to have placed himself in an unauthorized status 
as of 8:00 A.M. on March 17, 1977.  Therefore, MSGT L's 
statement that the veteran should return by March 16, 1977, 
was placed in written form four days after the veteran did 
not return to Camp Lejeune.  A phone call had been made on 
March 18, 1977, to the veteran's next of kin.  Had MSGT L 
granted the veteran the additional leave the veteran claims 
he was awarded (12 days) at the time of their phone 
conversation, there would be no need for the March 18, 1977, 
phone call, the March 21, 1977, letter to the next of kin, or 
the March 21, 1977, document to be created.

Additionally, the veteran has argued that MSGT L's statement 
is of lessened probative value since he did not provide a 
"sworn" statement, when the veteran, in fact, provided a 
sworn statement.  The veteran has gone on to state that his 
sworn statement should be accorded more probative value than 
MSGT L's statement as a result.  The Board has not accorded 
this argument any probative value.  The veteran has implied 
that MSGT L had incentive to lie because he would have gotten 
into trouble for having granted the veteran additional leave 
over the phone without the proper authority.  At the same 
time, the veteran and other former service members have 
testified that obtaining additional leave over the phone was 
a common practice.  If MSGT L was not capable of giving the 
veteran the additional leave over the phone, then it would 
not make sense that the veteran both requested additional 
leave from him (as opposed to someone who had the authority 
to grant additional leave) and concluded he had been awarded 
additional leave by MSGT L.  Additionally, the veteran 
neglects to consider that he, the veteran, has incentive to 
lie because admitting that he was injured during an 
unauthorized absence would mean that his injuries were not 
incurred in the line of duty.  The Board is not accusing the 
veteran of lying.  It is merely pointing out that the 
veteran's rationale for why MSGT L's statement should be 
accorded lessened probative value has no weight.  The Board 
has accorded MSGT L's statement far more probative value 
because it is consistent with the service records created 
while the veteran was absent from the base.  

Essentially, the Board does not find the veteran's story 
about requesting additional leave and being granted 12 days 
of leave over the phone to be credible.  This is not to say 
that the veteran is intentionally lying.  It is possible that 
the veteran genuinely believes the truth of the facts he is 
asserting.  Based on MSGT L's statement, the veteran had been 
granted weekend liberty (the veteran and others have 
corroborated such fact).  However, in view of the 
contradictory contemporaneous documents and statements, the 
story that he called MSGT L and asked for 12 days of leave 
and was actually granted such request in a non-emergency 
situation but solely to allow the veteran time to obtain 
financing related to a car is just not persuasive.  

The Board understands that the veteran has brought forth 
persons who have provided sworn testimony that they heard 
MSGT L grant the veteran the 12 days of leave, that the 
veteran truly felt he had been granted the additional leave, 
or called the veteran while he was gone and was told that the 
veteran was on leave (indicating he was on authorized leave); 
however, these statements and affidavits were made decades 
after the incident in question and are accorded significantly 
lessened probative value.  They also are not consistent with 
the service records created during the veteran's absence.  If 
the veteran had been awarded the additional leave, there 
would be no reason for the Marine Corps to take steps to make 
a determination that the veteran was on an unauthorized 
absence.  These documents were created prior to the veteran's 
accident, so it cannot be argued that they were created to 
prevent a finding that the veteran's injuries were incurred 
in the line of duty.  The Board does not find the veteran's 
version of the events that transpired on or around March 14, 
1977 (calling MSGT L and being awarded 12 days of leave), to 
be convincing, and statements made by others regarding the 
incident in question do not make them any more persuasive.  
Some of these people testified that they had been granted 
leave via telephone while in service.  While that may be 
true, the Board does not find credible that the veteran was 
awarded 12 days of leave via his phone conversation with MSGT 
L, for the reasons stated above.  

To find that an injury was not in the line of duty due to 
unauthorized absence, the provisions of 38 U.S.C.A. § 105(b) 
also require that the absence materially interferes with the 
performance of military duties.  The veteran's service 
records show that the unauthorized absence began on March 17, 
1977, and the accident occurred on March [redacted], 1977, eight days 
later.  The service records show that on March 18, 1977, the 
Marine Corps attempted to contact the veteran's next of kin 
about his unauthorized absence and on March 21, 1977, a 
letter was sent to his next of kin about his status.  This 
would indicate that the Marine Corps found that the veteran's 
absence was materially interfering with the performance of 
military duties.  Additionally, the Manual of the Judge 
Advocate General of the Navy indicates that 24 hours of 
absence generally constitutes material interference with the 
performance of military duties.  JAGINST 5800.7C CH-3, Sec. 
0223 (July 1998).  The November 1977 endorsement from the 
Commanding General of the Second Marine Division, Fleet 
Marine Force, to the investigation of the veteran's accident 
also notes that Section 0802d(1) of the Manual of the Judge 
Advocate General in effect at that time indicates that 
absence in excess of 24 hours generally constitutes material 
interference with military duties.  Since the veteran was 
shown by his service records to have been in an unauthorized 
absence status for well in excess of 24 hours, the Board 
finds his absence materially interfered with the performance 
of military duties.

The veteran was determined by the Marine Corps to be in an 
unauthorized absence status at the time of the March [redacted], 
1977, accident.  The Physical Evaluation Board found that the 
veteran's injuries were not incurred in the line of duty 
since the veteran was in an unauthorized absence status at 
the time of the accident.  The Department of the Navy 
Physical Review Council also found that the veteran's 
injuries were incurred at the time the veteran was in an 
unauthorized absence status.  As noted, VA is required to 
accept the line of duty findings of the service department 
unless they are patently inconsistent with the laws 
administered by VA.  Since there is an entirely plausible 
basis for the finding that the veteran was in an unauthorized 
absence status at the time of the accident, the line of duty 
findings by the Marine Corps are not patently inconsistent 
with laws administered by VA.  See 38 C.F.R. § 3.1(m).  

For the reasons stated above, the Board finds that the 
veteran was in an unauthorized absence status at the time of 
the March [redacted], 1977, accident.  The injuries sustained in that 
accident were not incurred in the line of duty.  38 U.S.C.A. 
§§ 105, 1131; 38 C.F.R. § 3.1(m).

The Board is very sympathetic to the veteran.  The March [redacted], 
1977, automobile accident was an unfortunate accident, and 
the injuries the veteran sustained are devastating.  However, 
in weighing the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding that his 
injuries were incurred in the line of duty, and that the 
benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The Board regrets that a more 
favorable determination could not be made in this case.  


ORDER

The veteran's injuries sustained in the March [redacted], 1977, motor 
vehicle accident were not incurred in the line of duty.  The 
appeal is denied.



			
	A. BRYANT	WAYNE M. BRAEUER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
_________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


